Citation Nr: 0814182	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-32 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
lumbar spine injury with degenerative disc disease.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition 
claimed as a rash on chest and back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, declined to reopen the 
veteran's claims for service connection for bilateral hearing 
loss, bilateral pes planus, residuals of a lumbar spine 
injury with degenerative disc disease and a skin condition 
claimed as a rash on chest and back.    

The Board notes that the veteran's representative indicated, 
in his April 2008 Appellant's Brief, that the issue of 
reopening a claim of service connection for otitis media is 
still on appeal.  However, as this issue was reopened and 
service connection granted in a November 2007 rating decision 
as part of service connection for cluster headaches, this 
issue is no longer on appeal.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
bilateral pes planus is addressed in the REMAND portion of 
the decision below and is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  A July 2001 rating decision denied the veteran's claim 
for service connection for bilateral hearing loss.  The 
veteran did not file a notice of disagreement (NOD) and the 
decision is final.

2.  Evidence added to the record since the July 2001 decision 
does not relate, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the veteran's service connection claim for 
bilateral hearing loss.

3.  A July 2001 rating decision declined to reopen a claim 
for service connection for residuals of a lumbar spine injury 
with degenerative disc disease.  The veteran did not file a 
notice of disagreement (NOD) and the decision is final.

4.  Evidence added to the record since the July 2001 decision 
does not relate, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the veteran's service connection claim for 
residuals of a lumbar spine injury with degenerative disc 
disease.

5.  A July 2001 rating decision denied the veteran's claim 
for service connection for a skin condition, claimed as a 
rash on the chest and back.  The veteran did not file a 
notice of disagreement (NOD) and the decision is final.

6.  Evidence added to the record since the July 2001 decision 
does not relate, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the veteran's service connection claim for a 
skin condition, claimed as a rash on the chest and back.






CONCLUSIONS OF LAW

1.  The July 2001 rating decision, which denied the veteran's 
service connection claim for bilateral hearing loss, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been received since the 
July 2001 rating decision sufficient to reopen the veteran's 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The July 2001 rating decision, which declined to reopen 
the veteran's service connection claim residuals of a lumbar 
spine injury with degenerative disc disease, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

4.  New and material evidence has not been received since the 
July 2001 rating decision sufficient to reopen the veteran's 
claim for service connection for residuals of a lumbar spine 
injury with degenerative disc disease.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

5.  The July 2001 rating decision, which denied the veteran's 
service connection claim for a skin condition, claimed as a 
rash on the chest and back, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

6.  New and material evidence has not been received since the 
July 2001 rating decision sufficient to reopen the veteran's 
claim for service connection for a skin condition, claimed as 
a rash on the chest and back.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied, collectively, 
by way of a letters sent to the appellant in January 2004, 
March 2004, September 2006 and July 2007 that fully addressed 
all four notice elements.  The letters informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a September 2007 rating decision and a 
November 2007 supplemental statement of the case issued after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in September 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the claims file.  It 
should be noted that the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Significantly, neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2007).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in July 2001.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The evidence received by VA since the July 2001 decision is 
as follows: private medical records showing treatment from 
June 2000 to June 2002 from Dr. D.V.; private medical records 
showing treatment from January 2003 to March 2003 from Dr. 
C.L.; private medical records showing treatment from October 
2002 to March 2004 from Leonard Rheumatology Clinic; VA 
medical records showing treatment from October 1996 to 
September 2007, and November 2007 VA examination reports from 
his joints, skin and audiology examinations.  Since these 
medical records and reports are not redundant of any other 
evidence previously considered and were not part of the 
record at the time of the July 2001 decision, they are 
considered new evidence.  

New and Material Evidence - bilateral hearing loss

In a July 2001, the RO denied the veteran's claim for service 
connection for bilateral hearing loss.  At that time, the RO 
noted that a hearing loss was not shown in service and that 
the veteran did not have a hearing loss under VA regulations.  
Since the veteran did not file a timely NOD, the decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  The veteran filed to reopen the claim in October 
2003 and has perfected an appeal to the Board.  

The new evidence regarding the veteran's service connection 
claim for hearing loss consists of the VA audiology report 
from his November 2007 examination.  While this is new, it 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claim, and is therefore not 
material.  

The veteran's claim was denied in July 2001 because he was 
not shown to have a hearing loss for VA purposes in service, 
and did not currently have a hearing loss for VA purposes 
that was linked to his period of active duty.  The November 
2007 examination reflected that the veteran still does not 
have a hearing loss for VA purposes.  For the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).  The 
veteran's November 2007 audiology examination results do not 
meet these criteria.  In addition, even though the report 
shows that the examiner noted that he had a mild hearing loss 
in his right ear, the examiner opined that it was not related 
to his time in service.  Since there is no evidence that the 
veteran has a current hearing loss under VA regulations that 
is related to service, this evidence is not material and is 
insufficient to reopen the veteran's claim for service 
connection for hearing loss.   38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

New and Material Evidence - residuals of a lumbar spine 
injury with degenerative disc disease

The veteran was initially denied service connection for 
degenerative disc disease of the lumbar spine in a May 1993 
rating decision because there was no evidence that this 
disorder was incurred in service.   In July 2001, the RO 
declined to reopen the veteran's claim for service connection 
for residuals of a lumbar spine injury with degenerative disc 
disease.  At that time, the RO found that no new and material 
evidence has been presented in order to reopen the veteran's 
claim.  Since the veteran did not file a timely NOD, the 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  The veteran filed to reopen the claim in 
October 2003 and has perfected an appeal to the Board.  

The new evidence regarding the veteran's service connection 
claim for residuals of a lumbar spine injury with 
degenerative disc disease consists of VA and private medical 
records showing treatment for lumbar spine pain and 
degenerative disc disease, and the November 2007 rating 
decision which reflects a diagnosis of degenerative lumbar 
disc disease.  While these records are new, they do not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim, and are therefore not material.  

The veteran's claim was initially denied because there was no 
evidence that his lumbar spine degenerative disc disease was 
incurred in service.  The treatment records now in the claims 
file do not show a link between his time in service and his 
lumbar spine degenerative disc disease, and the November 2007 
examination report reflects that the examiner noted that 
there was no documentation in the claims file that his back 
disorder originated in service, and opined that it is less 
likely than not that the veteran's current symptoms were 
service related.  Since the new evidence does not show that 
the veteran's lumbar spine degenerative disc disease is 
related to service, this evidence is not considered material 
and is insufficient to reopen the veteran's claim.   38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

New and Material Evidence - Skin condition, claimed as rash 
on chest and back

In a July 2001, the RO denied the veteran's claim for service 
connection for a skin condition, claimed as rash on chest and 
back.  At that time, the RO noted that the veteran had an 
acute in-service condition of the chest and trunk, but that 
there was no evidence of a current skin disorder on his chest 
and trunk.  Since the veteran did not file a timely NOD, the 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  The veteran filed to reopen the claim in 
October 2003 and has perfected an appeal to the Board.  

The new evidence regarding the veteran's service connection 
claim for a skin condition, claimed as rash on chest and back 
consists of the report from his November 2007 VA skin 
examination.  While this is new, it does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim, and is therefore not material.  

The veteran's claim was denied in July 2001 because he was 
not shown to have a current skin condition on his chest and 
trunk.  The November 2007 examination reflected that the 
veteran still does not have a current skin condition on his 
chest or trunk.  Since none of the medical records now in the 
claims file reflect that the veteran has a current skin 
disorder on his chest and trunk, this evidence is not 
considered material and is insufficient to reopen the 
veteran's claim for service connection for a skin condition, 
claimed as rash on chest and back.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

As to the lay statements by the veteran regarding these 
disorders, they cannot be accepted as competent evidence to 
the extent that they purport to establish a medical nexus or 
the presence of a disability, see Espiritu v. Derwinski, 2 
Vet. App. 492, or provide a sufficient basis for reopening 
the previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995).  

Because none of the evidence submitted since July 2001 raises 
a reasonable possibility of substantiating the claims, it is 
not new and material evidence.  The Board therefore must deny 
the application to reopen a claim of entitlement to service 
connection for hearing loss, pes planus, residuals of a 
lumbar spine injury with degenerative disc disease and a skin 
condition claimed as a rash on chest and back.  Accordingly, 
the benefit sought on appeal must be denied.  


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for bilateral hearing 
loss, is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim 
of entitlement to service connection for residuals of a 
lumbar spine injury with degenerative disc disease, is not 
reopened and the appeal is denied.

As new and material evidence has not been received, the claim 
of entitlement to service connection for a skin condition 
claimed as a rash on chest and back, is not reopened and the 
appeal is denied.




REMAND

In July 2001, the RO denied the veteran's  claim for service 
connection for bilateral pes planus.  The RO decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).  Presently, the veteran is seeking 
to reopen his previously denied claim for service connection 
for bilateral pes planus, but has not received notice 
informing him of the bases upon which his prior claim was 
denied as required under the holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  A September 2006 letter informed the 
veteran of what was found in service concerning his pes 
planus, but it did not explain to the veteran precisely why 
his service connection claim for a preexisting condition was 
denied.  Specifically, the veteran should be informed that 
there was no evidence of injury to the feet or aggravation of 
the feet while on active duty and that, although the veteran 
had complaints and received treatment, no permanent 
aggravation was found.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007) is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
informs him of the bases upon which his 
prior claim was denied and the evidence 
necessary to reopen the claim under the 
holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006. Specifically he should be 
advised that there was no evidence of 
injury to the feet or aggravation of the 
feet while on active duty and that, 
although the he had complaints and 
received treatment, no permanent 
aggravation was found and the evidence 
shows that the bilateral pes planus 
existed prior to service.  The AOJ should 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant.

2.  After completion of the above, the 
AOJ should readjudicate the veteran's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  The appellant 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


